U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED) October 24, 2012 Commission File No. 000-53727 United Mines, Inc. (Name of small business issuer as specified in its charter) Arizona 83-0452269 State of Incorporation IRS Employer Identification No. 7301 East 22nd Street, Suite 6W, Tucson, AZ 85710 (Address of principal executive offices) (520) 777-7130 (Issuer’s telephone number) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01 Other Events. On October 24, 2012, Pima County Department of Environmental Quality (PDEQ) informed United Mines, Inc. that PDEQ has determined that United Mines, Inc. is now in substantial compliance with the violations cited in the July 30, 2012 Notice of Violation issued by PDEQ to United Mines, Inc. and the case has been closed. A copy of the letter is attached hereto as Exhibit 99.1 Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Letter dated October 24, 2012 from Pima County Department of Environmental Quality. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934 the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: November 2, 2012 United Mines, Inc. By: /s/ Lawrence G. Dykers Lawrence G. Dykers Chief Executive Officer
